Citation Nr: 1741690	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional abdominal disability claimed as the result of surgery performed at a Department of Veterans Affairs (VA) medical facility in August 2007. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1973 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan. In that decision, entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of gastrostomy, to include wound infection and abdominal weakness was denied.

The Veteran appeared at a videoconference hearing before the undersigned in November 2015.

This appeal was remanded in May 2016 for further development including obtaining a medical opinion, which was obtained in August 2016.

The Board notes that private medical records from GI Associates have been added to the record since the supplemental statement of the case was issued in August 2016. As the decision will be favorable to the Veteran, waiver of consideration by the RO is not required. 38 C.F.R. § 20.1304 (2014). 


FINDINGS OF FACT

1. The Veteran experienced an additional disability of diastasis recti incisional hernia following a cystgastrostomy performed at the Milwaukee VA Medical Center (VAMC) in August 2007. 

2. Prior to the August 2007 cystgastrostomy, there was lack of informed consent compliant with 38 C.F.R. § 17.32. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the additional disability of a diastasis recti incisional hernia, as caused by a cystgastrostomy performed at a VAMC in August 2007, have been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected. See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151. First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA. Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. These provisions of law apply to claims received by VA on or after October 1, 1997. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative. "Necessary consequences" are those which are certain or intended to result from the treatment provided. Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered. 38 C.F.R. § 3.361.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Id. Minor deviations from the requirements of 38 C.F.R. § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Id. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b) of this chapter, as in emergency situations. Id. 

Under 38 C.F.R. § 17.32, except as otherwise provided in that regulation, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. § 17.32(b).

Under 38 C.F.R. § 17.32(c), an informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox. The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record. In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

The Veteran contends that compensation under 38 U.S.C.A. § 1151 is warranted for his abdominal disability. See August 2017 IHP at 3. The Veteran contends that since his August 2017 pancreatic pseudocyst surgery at the VA, he has had ongoing abdominal problems, including infections, abdominal pain and weakness, abdominal deformity and weakness in his legs. See January 2013 notice of disagreement.

First, the Board finds that the probative competent evidence of records demonstrates that the Veteran sustained an additional disability of a diastasis recti incisional hernia following the August 2007 surgery at the Milwaukee VAMC. The Board also finds that the hernia was not the result of the Veteran's willful misconduct and was caused by the surgical treatment. VA treatment records associated with the claims file reflect that the Veteran underwent a cystgastrostomy in a VA facility in August 2007. VA treatment records, private treatment records, and social security records all independently corroborate that the Veteran did not have a hernia until after his surgery and such hernia was a result of improper wound healing as a result of his surgical incision. 

Secondly, the Board finds that the probative competent evidence of records shows that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the surgical facility, and that the hernia was reasonably foreseeable. However, there was lack of informed consent as consent in this case was not compliant with 38 C.F.R. § 17.32. See 38 C.F.R. § 17.32 (c). Therefore, entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 is warranted. Evidence and analysis for such finding follows.

Preoperative treatment records signed by Dr. Lindsey on February 05, 2007 provide the following surgical risk discussion with the patient: 

We discussed the options of pain control alone vs. drainage vs resection. His work period is now and he has summers off. His risk is infection or bleeding into the cyst, which are low risks in relation to his history. The previous standard was surgery of 6 cm pseudocysts if greater than 6 cm for 6 weeks. This has been challenged in the literature as this patient demonstrates that observation may be sufficient for long periods of time until pain control is not feasible, or infection or bleeding occurs. Should intervention become necessary, then resection of a tail pseudocyst would be the best option. He would most likely have to have the spleen removed as well. Percutaneous drainage runs the risk of conversion to an infected pseudocyst or fistula.

All of these options are not emergent and he could wait until a better time of year for intervention, unless he develops the complications of infection or bleeding. This would have to be performed in Milwaukee. The risks and benefits of surgery have been discussed along with alternatives to surgery." 
See VA treatment records received on May 27, 2016, at 1099.

Prior to his August 20, 2007 surgery, the Veteran signed a consent form. By signing, the Veteran attested that the treatment/procedure and its risks were explained to him, as well as possible alternatives. See consent form at p6. The consent form explicitly listed the following risks: bleeding, pain at incision cite, complications due to anesthesia and medications, deep vein thrombosis, pulmonary embolism, wound healing problems, infection, lung and breathing problems, and death.

Also of record is a February 2012 VA examination report, at such time the examiner provided the following rationale: 

According to this veteran's c-file his before needs were met as he was given the risks and benefits of surgery to include alternatives by Dr. Lindsey on February 5, 2007.

On August 2, 2007, this veteran verbalized his understanding of the surgery. A presurgical checklist was done, vital signs done, H & P reviewed and this veteran was included in the plan of care. Post-surgical CT scans of the abdomen show an abdominal hernia. 

According to medical literature, surgical wounds in normal healthy individuals heal through an orderly sequence of physiologic events that include inflammation, epithelialization, fibroplasia, and maturation. Mechanical failure or failure of wound healing at the surgical site can lead to disruption of the closure leading to dehiscence (as is the case with this veteran). 

This veteran would have delayed healing because of his diabetes mellitus type II and smoking habits. According to medical literature when abdominal surgery is performed, it can and may cause muscle weakness/loss and infection. This veteran smokes and has diabetes. Both these factors lead to decreased oxygen and nutrients to vital organs thus, increasing this veteran's healing time and increasing risk for infection and dehiscence. The oxygen and nutrients are needed to promote healing. Because this veteran had/has these conditions (muscle weakness, muscle loss, and infection), it does not mean the standard of care was not met. 

Please Note: Fascial dehiscence is due to abdominal wall tension overcoming tissue or suture strength, or knot security. It can occur early or late in the postoperative period and involve a portion of the incision or the entire incision. Risk factors include male, age, chronic pulmonary disease, coughing, wound infection, obesity, poor nutrition, smoking, diabetes, cardiovascular disease."

Pursuant to a May 2016 remand, this appeal was sent for a VA medical opinion. Such opinion was obtained in August 2016. The examiner provided the following opinion: 

The Veteran underwent cystogastrostomy secondary to pancreatic pseudocyst. The Veterans past medical history included chronic alcohol abuse, recurrent episodes of pancreatitis, Diabetes Mellitus, Type II, use of methadone for chronic abdominal pain since 2006 and smokes one pack of cigarettes per day (30+ years). A comprehensive review of the pre-operative, surgical, and post-operative medical notes clearly and unmistakably demonstrated appropriate preoperative clinical evaluation, informed consent, surgical procedure and technique and post-operative care, despite post-surgical complications to include fascial wound dehiscence, resolved wound infection, diastasis recti and incisional hernia. 

Therefore, it is less likely than not that the Veteran's claimed 1151 relates to any part of the additional disability as due to carelessness, negligence, lack of proper skill, error in judgement, similar fault on the part of VA during his August 2007 surgery and/or subsequent care at the VA hospital and/or outpatient facility, failure to exercise the degree of care that would be expected of a reasonable health care provider and/or any additional disability that a reasonable health care provider would not have foreseen to include wound infection, fascial dehiscence, fascial failure, diastasis recti and/or incisional hernia. 

Moreover, current surgical and internal medicine literature clearly and unmistakable demonstrate that diabetes, smoke, liver disease, alcohol consumption and related malnutrient are major risk factors attributing to postoperative complications related to diminished soft tissue and wound healing because of the micro and macroscopic changes within neurovascular and muscular tissues and healing mechanisms. For these reasons, I am in total agreement with the previous 2012 VA opinion.

The Veteran carries a diagnosis of thrombocytopenia related to alcoholic liver disease, recurrent episodes of pancreatitis, recurrent alcohol use, multiple years smoking habit and uncontrolled diabetes mellitus, Type II. Presently, the Veteran's complaints of abdominal problems are also attributed to the dysfunction of his systemic endocrine and digestive conditions and progressive metabolic, and neurovascular complications from alcoholic liver disease with fatty liver, recurrent, episodic pancreatitis, continued alcohol abuse and uncontrolled Diabetes. 

Therefore, it is less likely than not that the Veteran's claimed additional disability (including wound infection and abdominal weakness) shown at any time since 2011, related to and/or aggravated by the gastrostomy performed by VA in August 2007, but the current clinical state of thrombocytopenia related to alcoholic liver disease and secondary neurovascular and soft-tissue complications and endocrine and digestive organ dysfunction related to recurrent episodes of pancreatitis, recurrent alcohol use, 40+ pack years smoking habit and uncontrolled Diabetes Mellitus. Thus, it is less likely than not that the Veteran's claimed 1151 relates to any part of the additional disability as due to carelessness, negligence, lack of proper skill, error in judgement, similar fault on the part of VA during his August 2007 surgery and/or subsequent care at the VA hospital and/or outpatient facility, failure to exercise the degree of care that would be expected of a reasonable health care provider and/or any additional disability that a reasonable health care provider would not have foreseen to include wound infection, fascial dehiscence, fascial failure, diastasis recti and/or incisional hernia." 

As discussed above, the informed consent form, signed by the Veteran, lists "bleeding, pain at incision, complications due to anesthesia and medications, deep vein thrombosis, pulmonary embolism, wound healing problems, infection, lung and breathing problems, and death" as risks of the surgery. However, in Schertz v. Shinseki, 26 Vet. App. 362 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive. 

Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id. at 368.

Both medical examiners have opined that based on the Veteran's history of diabetes and smoking, the risk of problems with wound healing and the development of a hernia was objectively reasonably foreseeable, yet according to the evidence of record, these risks in conjunction with his medical history were not explained to the Veteran.

Furthermore, although the consent form lists wound healing as a possible risk, notation from the February 2007 treatment risk discussion with Dr. Lindsey, show that the Veteran was told that based on his medical history, the risk of infection and bleeding into the cyst was low. 

The Veteran was also told that percutaneous drainage runs the risk of conversion to an infected pseudocyst or fistula , however he was never told that based on his smoking habit, alcohol abuse, and diabetes that he was at high risk for wound healing problems.

Both VA examiners opined that based on the patient's medical history, wound healing problems would be a foreseeable post-operative occurrence. However, Dr. Lindsey did not explain this reasonably foreseeable associated risk to the Veteran, specifically his increased risk for wound healing problems due to his medical history. Therefore, the Board finds that consent procedures were not compliant with 38 C.F.R. § 17.32 (c).

Based on the above, the Board finds that the August 2007 procedure was undertaken without the Veteran's informed consent, as he was not informed of the increased risk of wound healing complications due to his history as a diabetic and a smoker. He was also not told about the probability of developing a hernia as both VA examiners have opined that a hernia is a natural progression from such surgery and a reasonably objective physician would have informed the patient of the probability of its occurrence, especially a patient with a history such as the Veteran's. 

Thus, the Board finds that the criteria for compensation benefits for the additional disability of an abdominal hernia status post cystgastrostomy, under the provisions of 38 U.S.C.A. § 1151, have been met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional abdominal disability, a hernia, claimed as the result of surgery performed at a Department of Veterans Affairs (VA) medical facility in August 2007, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


